UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 11, 2010 Lapolla Industries, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 001-31354 13-3545304 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Intercontinental Business Park 15402 Vantage Parkway East, Suite 322, Houston, Texas77032 (Address of Principal Executive Offices and Zip Code) (281) 219-4700 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) LAPOLLA INDUSTRIES, INC. FORM 8-K JUNE 11, 2010 INDEX Page SECTION 5 CORPORATE GOVERNANCE AND MANAGEMENT 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers 1 SECTION 9 FINANCIAL STATEMENTS AND EXHIBITS 1 Item 9.01 Financial Statements and Exhibits 1 SIGNATURES 2 INDEX OF EXHIBITS 3 (i) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e) Material Compensatory Plan for Principal Executive Officer 1.Michael T. Adams, CGO, EVP, and Secretary - On June 11, 2010, the Company and Michael T. Adams, CGO, EVP, and Secretary, entered into an amendment to that certain Executive Employment Agreement dated May 18, 2009, effective as of January 1, 2010, to: (i) acknowledge his prior agreed salary increase from to $187,500, effective January 1, 2010, which shall be increased to $200,000, effective July 1, 2010, if the Company is at or above budget on June 30, 2010; and (ii) add an annual bonus based on meeting Board approved operating budget requirements. The full text of the Amendment is attached as Exhibit 10.1. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01.Financial Statements and Exhibits (d) Exhibits See Index of Exhibits. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:June 16, 2010 LAPOLLA INDUSTRIES, INC. By: /s/Michael T. Adams, EVP Michael T. Adams Executive Vice President 2 INDEX OF EXHIBITS Exhibit Number Description Amendment executed June 11, 2010 and effective January 1, 2010 to Executive Employment Agreement dated May 18, 2009, between the Company and Michael T. Adams. 3
